Acknowledgements
This communication is in response to applicant’s response filed on 02/04/2022.
Claims 1, 5, 14, and 18-20 have been amended. Claims 11,13, and 17 have been cancelled. Claims 22-23 have been added.
Claims 1-10, 12, 14-16, and 18-23 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding applicant’s arguments:	
Regarding applicant’s arguments under Claim Rejections - 35 USC § 103 that Stansell (US 20190244436) in view of Todeschini (US 20160189288) in further view of Tsui (US 20170116596) in further view of Schlosser (US 10,482,664 B1) in further view of Fitzpatrick
Applicant argues dependent claims 2-16, 19, and 21 are allowable based on their dependence upon allowable base claims, and examiner respectfully argues applicant’s arguments are moot in light of the amendments made to claims 1 and 18.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6, 8-10 and 15-16, 18-22 are unpatentable over Stansell (US 20190244436) in view of Todeschini (US 20160189288) in further view of Tsui (US 

Regarding Claims 1, 18, and 20, Stansell teaches detect one or more RFID signals from one or more RFID tags and/or one or more NFC signals from one or more NFC tags in a store (Paragraphs 0032, 0034, and 0040 teach communication between the user device and one or more sensor device(s), can occur using any protocol or mechanism (e.g., short range communication technologies such as by using near-field communication (NFC) tags/radio frequency identifier (RFID) tag reader(s)); the system identifies each instance of each type of item in accordance with a unique identifier, such as an RFID tag); receive one or more product identification numbers from the one or more RFID tags and/or the one or more NFC tags (Paragraphs 0074-0075, 0152, 0147, and 0156 teach a digital output device outputs default content, including shelf identifiers, item identifiers, etc.; the user device sends customized content to the digital output device for output to the user when the user device detects the digital output device within a predetermined range/distance of the user device; the user device comprises RFID tag readers for reading RFID tags associated with one or more items to receive item identifier data; the user device 1206 utilizes the scan data generated by scanning the marker to identify the item); receive, from the one or more RFID tags and/or the one or more NFC tags, product information associated with a plurality of products based on the received product identification numbers (Paragraphs 0065-0066 teach the plurality of items can include one or more marker(s) used to identify the items; the wherein the product information comprises in-store customer comments and/or reviews corresponding to the plurality of products (Paragraph 0094 teaches an AR display includes a streaming content display node providing streaming content in real-time; the streaming content display node is a graphical node, window, or other graphical element within the AR display providing streaming content customized for the user as the user views items in the item display area; the steaming content can include item reviews); determine which of the in-store customer comments and/or reviews are relevant to the user to generate one or more profile-relevant in-store customer comments and/or reviews, wherein the determination of the relevancy comprises at least: (i) analyzing past financial transactions made by the user via the contactless card at the store, (ii) determining one or more shopping patterns and one or more budget-related preferences in the analyzed financial transactions and whether the one or more shopping patterns and the one or more budget-related preferences relate to any of the plurality of products with the in-store customer comments and/or reviews, (iii) determining whether there is a predetermined price not to be exceeded for a specific item and determining, for each of the plurality of products, whether the product relates to the specific item and whether the product exceeds the predetermined price, and (iv) identifying the related in-store customer comments and/or reviews as profile-relevant (Paragraphs 0088, 0101, 0109, 0128, and 0094 teach the filtered physical items are items  and display, by the application, the web-based information comprising the images of the items and the one or more profile-relevant in-store customer comments and/or reviews in the AR GUI as one or more information bubbles arranged adjacent to or in close proximate association with the respective plurality of products (Paragraphs 0057 and 0105-0106 teach the user device provides real-time AR capability to filter items based on customized criteria based on the user's preferences and prior transaction history as the user walk's around a store shopping; the system highlights items of interest to the user and/or blocks or obscures unwanted items based on the filtering criteria and/or user-provided search terms or item attributes desired by the user; an overlay component assigns a positive item indicator to each item in the set of high-interest items; the positive item indicator can include a graphical element highlighting the item, a flashing indicator, a color overlay, etc.; in one example, the overlay component 614 assigns a first positive indicator to previously purchased items which the user has prior 
However, Stansell does not explicitly teach receive web-based information corresponding to the plurality of products based at least in part on the received product information, wherein the web-based information comprises images of items in each of the plurality of products such that the items are viewable outside a packaging of each product.
Todeschini from same or similar field of endeavor teaches receive web-based information corresponding to the plurality of products based at least in part on the received product information, wherein the web-based information comprises images of items in each of the plurality of products such that the items are viewable outside a packaging of each product (Paragraphs 0022 and 0025 teach a device scans the computer-readable code on packaging containing a product using a camera; the application renders a virtual 
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Stansell, which teaches filtering items in an AR display based on user preferences, transaction history, and budget, to incorporate the teachings of Todeschini to receive web-based information corresponding to the plurality of products based at least in part on the received product information, wherein the web-based information comprises images of items in each of the plurality of products such that the items are viewable outside a packaging of each product.
There is motivation to combine Todeschini into Stansell because the combined image is displayed to the user on the display of the electronic device wherein the combined image simulates X-Ray vision into the packaging revealing the product. The method further updates the combined image as the user manipulates the product in front of the camera, revealing different views of the 
However, the combination of Stansell and Todeschini does not explicitly teach receive encrypted data received from a contactless card of a user; access a personal profile associated with the user based at least in part on the one-tap authentication confirmation, wherein the personal profile is associated with the contactless card.
Tsui from same or similar field of endeavor teaches receive encrypted data received from a contactless card of a user (Paragraphs 0020, 0023, 0132, 0161, and 0166-0167 teach when the card is brought into proximity or tapped to a mobile computing device, at least one user interface window includes a prompt for user authentication before energizing the external proximity based card (i.e., contactless card); the process authenticates a user of the card as a prerequisite to receiving the information from the card to prevent the card from be used fraudulently, wherein the received information includes one or more encrypted values; the process authenticates a user of the card as a prerequisite to receiving the information from the card by authenticating the extracted information; the extracted information includes an encrypted value and the encrypted value is transmitted to the third party server, wherein a decryption key corresponding to the encrypted value is available at the server, but not available on the mobile computing device; the process decrypts the stored user information using the decryption key and thus be able to access the data;); access a personal profile associated with the user based at least in part on the one-tap authentication confirmation, wherein the personal profile is associated with the contactless card (Paragraphs 0166-0167, 0132, and 0068 teach when the card is brought into proximity or tapped to a mobile computing device, data is transferred to the device (i.e., if decryption is successful, information is transferred to device, the transferred information is confirmation that the server verified the encrypted data); data (i.e., profile) is transferred to the device, wherein the data may include user data such as user's email address, phone number, unique user ID, other security-related data, and individual demographic data such as full name, gender, date of birth, and any sort of variable/modifiable data such as an account balances, points, user status, or variable security-related data).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Stansell and Todeschini, which teaches filtering items in an AR display based on user preferences, transaction history, budget, and viewing the product outside its packaging, to incorporate the teachings of Tsui to receive encrypted data received from a contactless card of a user; and access a personal profile associated with the user based at least in part on the one-tap authentication confirmation, wherein the personal profile is associated with the contactless card.
There is motivation to combine Tsui into the combination of Stansell and Todeschini because an authentication process helps to prevent fraud because an unauthorized user of the card would not be authenticated, and thus not able to gain access to the stored information on the card (Tsui Paragraph 0161). And other user data can be used for helping establish a payment card-holder's credentials, 
However, the combination of Stansell, Todeschini, and Tsui does not explicitly teach receive, by the one or more processors, a confirmation specifying an authentication server decrypted the encrypted data; access a personal profile associated with the user based at least in part on the received confirmation; and launch, based on the received confirmation, an application including an augmented reality (AR) graphical user interface (GUI).
Schlosser from same or similar field of endeavor teaches receive, by the one or more processors, a confirmation specifying an authentication server decrypted the encrypted data (Col. 8, lines 18-33 and Col. 12, lines 19-24 teach the system receives an identifying credential, such as a credit card, drivers, license, bank statement, social security card, etc. captured by a mobile device (i.e., the VR/AR system); the system authenticates the system user attempting to access the VR/AR system; the identifying credential may be encrypted using an encryption module); retrieve, access, and/or load a personal profile associated with the user based at least in part on the received confirmation (Col. 8, lines 41-43, and Col. 9, lines 17-20, Col. 5, lines 7-8, teach the authentication beings and the system identify a user or account based on the received identifying credential; the system identifies the user and may display personalized results based on the identification; once authenticated, users may view account information); and launch, based on the received confirmation, an application including an augmented reality (AR) graphical user interface (GUI) (Col. 3, lines 24-29 
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Stansell, Todeschini, and Tsui, which teaches authenticating a user by performing one-tap authentication and filtering items in an AR display based on user preferences, transaction history, and budget, to incorporate the teachings of Schlosser to receive, by the one or more processors, a confirmation specifying an authentication server verified the encrypted data; retrieve, access, and/or load a personal profile associated with the user based at least in part on the received confirmation; and launch, based on the received confirmation, an application including an augmented reality (AR) graphical user interface (GUI).
There is motivation to combine Schlosser into the combination of Stansell, Todeschini, and Tsui because the security of the base invention is improved by requiring the user provide an identifying credential to initiate the launching the augmented reality application because the personal profile of the user may contain personal/sensitive information that should only be accessed by the user such as the user’s dietary restrictions.
wherein the displayed one or more profile-relevant in-store customer comments and/or reviews are color coded in a first color to indicate a first type of information and in a second color different from the first color to indicate a second type of information different from the first type of information.
Fitzpatrick from same or similar field of endeavor teaches wherein the displayed one or more profile-relevant in-store customer comments and/or reviews are color coded in a first color to indicate a first type of information and in a second color different from the first color to indicate a second type of information different from the first type of information (Paragraphs 0069-0071 teach in the example in FIG. 1, analysis 103, 104, 105 returned to the user are ratings of each item using a color-coded system to visually display each item's “rating” to user; in this example, analysis 103, 104 and 105 are rings representing the rating each item has received after system for analyzing items processes the components of each item; analysis 105 directed to item 111 is a first color rating (i.e., orange) demonstrated by a first color ring encircling image 106 of item 111 on computing device; similarly, analysis 104 directed to item 112 is a second color ring (i.e., green) encircling image 107 of item 112, and analysis 103 directed to item 113 is a third color ring (i.e., red) encircling the image 109 of item 113; the system for analyzing items can include a color-coded scale to understand what each color represents in terms of each item's rating; in this example, the various shades or hues or intensities of these colors indicate where items fall along this color-coded scale of favorable to very unfavorable by 
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Stansell, Todeschini, Tsui, and Schlosser, which teaches authenticating a user by performing one-tap authentication to launch an AR application, and filtering items in an AR display based on user preferences, transaction history, and budget, to incorporate the teachings of Fitzpatrick for the displayed one or more profile-relevant in-store customer comments and/or reviews to be color coded in a first color to indicate a first type of information and in a second color different from the first color to indicate a second type of information different from the first type of information.
There is motivation to combine Fitzpatrick into the combination of Stansell, Todeschini, Tsui, and Schlosser because the system gives users quick access to information or data about items in front of them, by recognizing the item and analyzing the data that is pertinent to that item and the user's needs on an interface that is easy to understand (Fitzpatrick Paragraph 0021). The system for analyzing items can return that analysis back to the user on a computing device visually, audibly or both visually and audibly. For example, the user receives a rating or score of each item to learn which items are the most favorable and the least favorable based on the user's needs, preferences, condition, etc. (Fitzpatrick Paragraph 0024). The system for analyzing items allows users to transfer item analysis to perform other tasks on a computing device including, but not limited to, 
However, the combination of Stansell, Todeschini, Tsui, Schlosser, and Fitzpatrick does not explicitly teach determine, by the application, that the NFC reader has detected an NFC tag or sensor associated with a specific product or determine that a barcode of the specific product has been scanned; and display, by the application in the AR GUI, only the in-store customer comment and/or review corresponding to the specific product.
Signorelli from the same or similar field of endeavor teaches determine, by the application, that the NFC reader has detected an NFC tag or sensor associated with a specific product or determine that a barcode of the specific product has been scanned (Paragraph 0117 teaches the image data from the user device and/or location data from the user device may be transmitted to the controller device; a plurality of sensor devices comprise NFC and/or other short-range communication devices, wherein the location (i.e., an aisle and/or other interior locational reference) of the user device within a retail environment may be determined; the controller device may, for example, compare the image data (and/or portions thereof) to image data stored in the database to determine one or more image artifact matches indicative of a known location in a store (or warehouse, or other product storage area)); and display, by the application in the AR GUI, only the in-store customer comment and/or review corresponding to the specific product (Paragraphs 0123 and 0083 teach the  alters the portion of the real-time image corresponding to a first unit of product and may comprise an indication that the first unit of product has been locked-onto as an ARR target; an example image enhancement may provide rating information for the product based on recommendations from all participating users, recommendations from users that are friends of the user of the interface, and/or users that are in the same geographic area as the user (e.g., currently in the same store, mall, and/or other defined geo-locational area)).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Stansell, Todeschini, Tsui, Schlosser, and Fitzpatrick which teaches authenticating a user by performing one-tap authentication to launch an AR application, and filtering items in an AR display based on user preferences, transaction history, and budget into different colors, to incorporate the teachings of Signorelli to determine, by the application, that the NFC reader has detected an NFC tag or sensor associated with a specific product or determine that a barcode of the specific product has been scanned; and display, by the application in the AR GUI, only the in-store customer comment and/or review corresponding to the specific product.
There is motivation to combine Signorelli into Stansell, Todeschini, Tsui, Schlosser, and Fitzpatrick because ARR functionality may be utilized to enhance product packaging by supplying virtual supplemental content (Signorelli Paragraph 0022). As depicted, for example, the highlighting alters the portion of the real-time 
Regarding Claim 1, Stansell teaches an apparatus (Paragraph 0033 teaches the user device can be implemented as a mobile computing device, such as, but not limited to, a wearable computing device, a mobile telephone, laptop, tablet, computing pad, netbook, gaming device, and/or any other portable device) comprising: a radio frequency identification (RFID) reader and/or a near-field communication (NFC) reader (Paragraph 0032 teaches communication between the user device and/or one or more sensor device(s), can occur using short range communication technologies such as by using near-field communication (NFC) tags); a memory storing one or more instructions (Paragraph 0033 teaches the user device includes at least one processor and a memory executing computer-executable instructions); and one or more processors, coupled with the memory, operable to execute the one or more instructions (Paragraph 0033 teaches the user device includes at least one processor and a memory executing computer-executable instructions).
Regarding Claim 18, Stansell teaches a method (Paragraph 0162 teaches FIG. 13 is an exemplary flow chart illustrating operation of the computing device to generate a customized AR display for a user).
Regarding Claim 20, Stansell teaches a non-transitory computer-readable storage medium storing computer-readable program code executable by a processor (Paragraph 0239 teaches the operations illustrated in FIG. 13, FIG. 14, FIG. 15 and FIG. 16 can be implemented as software instructions encoded on a computer readable medium, in hardware programmed or designed to perform the operations, or both).

Regarding Claim 3, the combination of Stansell, Todeschini, Tsui, Schlosser, Fitzpatrick, and Signorelli teaches all the limitation of claim 1; however, the combination does not explicitly teach wherein the contactless card is tapped to or brought near the apparatus to authenticate the user.
Tsui further teaches wherein the contactless card is tapped to or brought near the apparatus to authenticate the user (Paragraphs 0132, 0024, and 0115 teach when the card is brought into proximity or tapped to a mobile computing device a portion of the information from the external proximity based card forms a lookup key, and the database is configured to use the lookup key to locate the data for retrieval from the stored user information; in some implementations, the stored user information is encrypted, and the mobile computing device further comprises a decryption module configured to decrypt the stored user information using the information received from the external proximity based card as a decryption key; a tap application facilitates retrieval and usage of information stored on a proximity based card).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the 
There is motivation to further combine Tsui into the combination of Stansell, Todeschini, Tsui, Schlosser, Fitzpatrick, and Signorelli because of the same reasons listed above for claim 1.

Regarding Claim 6, the combination of Stansell, Todeschini, Tsui, Schlosser, Fitzpatrick, and Signorelli teaches all the limitation of claim 1; and Stansell further teaches wherein the one or more RFID tags and/or the one or more NFC tags are arranged on or adjacent to the plurality of products (Paragraph 0156 teaches the item is an item physically available on a physical shelf or other physical display within the item selection area; the item includes a marker, such as an RFID tag; the user device includes a sensor device, such as a scanner, for reading the marker; the user device utilizes the scan data generated by scanning the marker to identify the item).

Regarding Claim 8, the combination of Stansell, Todeschini, Tsui, Schlosser, Fitzpatrick, and Signorelli teaches all the limitations of claim 1 above; and Stansell further teaches determine, based on the determination of relevancy, that a first product of the plurality of products is relevant to the user and a second product of the plurality of products is not relevant to the user (Paragraphs 0041 and 0069 teach the weighted selection criteria specifies the number of filter results to be included in the final results, such as the number of  212 and 216; the set of filtered items includes items filtered for the user; the set of filtered items are displayed in an AR display generated by the user device with positive item indicators); generating a filtered plurality of products by filtering the second product of the plurality of products based on the determination that the second product is not relevant to the user (Paragraphs 0041 and 0070 teach all other items not included in the twenty filter results will be obscured, greyed out, hidden, or otherwise deleted/removed from the AR display to assist the user in identifying items of interest to that user); and display indications of the filtered plurality of products in AR (Paragraph 0070 teaches thus, in some examples, the AR display hides or obscures low-interest (filtered/invalid) items and highlights high-interest items; the AR display can also provide additional information associated with high-interest items).

Regarding Claim 9, the combination of Stansell, Todeschini, Tsui, Schlosser, Fitzpatrick, and Signorelli teach all the limitation of claim 1; however, the combination does not explicitly teach wherein the first type of information indicates that the one or more profile-relevant in-store customer comments and/or reviews are positive and the second type of information indicates that the one or more profile-relevant in-store customer comments and/or reviews are negative.
Fitzpatrick further teaches wherein the first type of information indicates that the one or more profile-relevant in-store customer comments and/or reviews are positive and the second type of information indicates that the one or more profile-relevant in-store customer comments and/or reviews are negative (Paragraph 0070 teaches system for analyzing items can include a color-coded scale; in this example, an item receives a fourth color rating, when system for analyzing items has determined that the item is a favorable item (i.e., positive), a third color rating, when system has determined that the item is a mostly favorable item (i.e., somewhat positive) for user, a second color rating, when the item is a mostly unfavorable item (i.e., somewhat negative) for user, and a first color rating, when the item is very unfavorable (i.e., negative) for user).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Stansell, Todeschini, Tsui, Schlosser, Fitzpatrick, and Signorelli to incorporate the further teachings of Fitzpatrick for the first type of information indicates that the one or more profile-relevant in-store customer comments and/or reviews to be positive and the second type of information indicates that the one or more profile-relevant in-store customer comments and/or reviews to be negative.


Regarding Claim 10, the combination of Stansell, Todeschini, Tsui, Schlosser, Fitzpatrick, and Signorelli teaches all the limitation of claim 9; however, the combination does not explicitly teach wherein the first color is green and the second color is red.
Fitzpatrick further teaches wherein the first color is green and the second color is red (Paragraph 0070 teaches the color-coded scale ranges from red indicating the most unfavorable items to green as the most favorable items).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Stansell, Todeschini, Tsui, Schlosser, Fitzpatrick, and Signorelli to incorporate the further teachings of Fitzpatrick for the first color to be green and the second color to be red.
There is motivation to further combine Fitzpatrick into the combination of Stansell, Todeschini, Tsui, Schlosser, Fitzpatrick, and Signorelli for the same reasons listed above for claim 1.

Regarding Claim 15, the combination of Stansell, Todeschini, Tsui, Schlosser, Fitzpatrick, and Signorelli teaches all the limitations of claim 1 above; and Stansell further teaches wherein the apparatus is a mobile computing device or a wearable computing device (Paragraphs 0033 and 0082 teach the 

Regarding Claim 16, the combination of Stansell, Todeschini, Tsui, Schlosser, Fitzpatrick, and Signorelli teaches all the limitations of claim 1 above; however, the combination does not explicitly teach wherein the authentication of the user via the contactless card automatically logs the user into the application and allows the user to enter a review of the plurality of products via the application.
Tsui further teaches wherein the authentication of the user via the contactless card automatically logs the user into the application and allows the user to enter a review of the plurality of products via the application (Paragraphs 0135 and 0068 teach the Tap application sends the unique identifier to a third party, such as a wireless carrier, and the third party provides one or more authentication values corresponding to the unique identifier; the third party uses the unique identifier to look up an account corresponding to the device, and returns authentication values from the account information (e.g., a ZIP or postal code, an email address, or a user name, phone number, unique user ID, other security-related data, and individual demographic data such as full name, gender, date of birth, and any sort of variable/modifiable data such as an account balances, points, user status, or variable security-related data); other user data can be used for 
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Stansell, Todeschini, Tsui, Schlosser, Fitzpatrick, and Signorelli to incorporate the further teachings of Tsui for the authentication of the user via the contactless card automatically to log the user into an application and allows the user to enter a review of the plurality of products via the application.
There is motivation to further combine Tsui into the combination of Stansell, Todeschini, Tsui, Schlosser, Fitzpatrick, and Signorelli because of the same reasons listed above for claim 1.

Regarding Claim 19, the combination of Stansell, Todeschini, Tsui, Schlosser, Fitzpatrick, and Signorelli teaches all the limitations of claim 1 above; and Stansell further teaches wherein the product information comprises: in-store reviews or comments related to the plurality of products, (ii) external reviews or comments related to the plurality of products, (iii) customer ratings of the plurality of products, and (iv) safety-related information related to the plurality of products (Paragraphs 0094, 0121-0122, and 0039 teach an AR display includes a streaming content display node providing streaming content in real-time; the streaming content display node is a graphical node, window, or other graphical element within the AR display providing streaming content customized for the user as the user views items in the item display area; the steaming content can include item reviews; a machine learning 

Regarding Claim 21, the combination of Stansell, Todeschini, Tsui, Schlosser, Fitzpatrick, and Signorelli teaches all the limitations of claim 9 above; however the combination does not explicitly teach wherein only color of the one or more profile-relevant in-store customer comments and/or reviews is displayed at a first predefined distance from the plurality of products and wherein one or more headlines of the one or more information bubbles is displayed at a second predefined distance from the plurality of products.
Signorelli further teaches wherein only color of the one or more profile-relevant in-store customer comments and/or reviews is displayed at a first predefined distance from the plurality of products and wherein one or more headlines of the one or more information bubbles is displayed at a second predefined distance from the plurality of products (Paragraphs 0045, 0059, 0083, and 0123 teach location field may store in-store and/or high-precision location data such as “Aisle 14, shelf 3”, or “Doritos® wall display”, or “three (3) feet from beacon #23472”; and location name field may store a descriptor and/or tag for a given location, coordinate, in-store location, etc., while the location type field may store an indicator of one or more categories and/or categorizations associated with the particular location; it may be presumed that an object identified 
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Stansell, Todeschini, Tsui, Schlosser, Fitzpatrick, and Signorelli to incorporate the further teachings of Signorelli for only color of the one or more profile-relevant in-store customer comments and/or reviews to be displayed at a first predefined distance from the plurality of products and wherein one or more headlines of the one or more information bubbles to be displayed at a second predefined distance from the plurality of products.
There is motivation to further combine Signorelli into the combination of Stansell, Todeschini, Tsui, Schlosser, Fitzpatrick, and Signorelli because of the same reasons provided for claim 1 above.

Regarding Claim 22, the combination of Stansell, Todeschini, Tsui, Schlosser, Fitzpatrick, and Signorelli teaches all the limitations of claim 21 above; however, the combination does not explicitly teach wherein the first predefined distance is a respective distance between the plurality of products and the apparatus, wherein the second predefined distance is a respective distance between the plurality of products and the apparatus.
Signorelli further teaches wherein the first predefined distance is a respective distance between the plurality of products and the apparatus (Paragraph 0132-0133 teach the interface of the mobile device may be augmented with data supplemental to the real-time, real-world image data received by the camera and output via the display device; the interface may comprise, for example, highlighting of one or more objects or features in the real-time image to draw the user's attention to the unit of a product or that the unit of product has been locked-onto as an ARR target (i.e., headlines); a first image enhancement may comprise an indicator relating to a shopping list of which the unit of product is a member), wherein the second predefined distance is a respective distance between the plurality of products and the apparatus (Paragraphs 0135 and 0094 teach any or all of the highlighting and image enhancements may be updated and/or modified as the user and/or user device moves (i.e., gets closer in proximity to product); once an object is identified as being in proximity to the user device, information stored in associated with the object may be retrieved and/or provided to the user device; the supplemental information may comprise rating and/or recommendation information).

There is motivation to further combine Signorelli into the combination of Stansell, Todeschini, Tsui, Schlosser, Fitzpatrick, and Signorelli because of the same reasons provided for claim 1 above.

Claim 2 is unpatentable over Stansell (US 20190244436) in view of Todeschini (US 20160189288) in further view of Tsui (US 20170116596) in further view of Schlosser (US 10,482,664 B1) in further view of Fitzpatrick (US 20190000382) in further view of Signorelli (US 20140214547) in further view of Song (US 20190188876).

Regarding Claim 2, the combination of Stansell, Todeschini, Tsui, Schlosser, Fitzpatrick, and Signorelli teaches all the limitations of claim 1 above; however, the combination does not explicitly teach wherein the RFID reader is a passive ultra-high frequency (UHF) RFID reader.
Song from same or similar field of endeavor teaches wherein the RFID reader is a passive ultra-high frequency (UHF) RFID reader (Paragraph 0037 teaches generally, the RFID tag (and other RFID tags described herein) includes a 
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Stansell, Todeschini, Tsui, Schlosser, Fitzpatrick, and Signorelli to incorporate the teachings of Song for the RFID reader to be a passive ultra-high frequency (UHF) RFID reader.
There is motivation to combine Song into the combination of Stansell, Todeschini, Tsui, Schlosser, Fitzpatrick, and Signorelli because UHF frequencies provide faster data transfer rates than low frequency or high frequency.

Claims 4-5 are unpatentable over Stansell (US 20190244436) in view of Todeschini (US 20160189288) in further view of Tsui (US 20170116596) in further view of Schlosser (US 10,482,664 B1) in further view of Fitzpatrick (US 20190000382) in further view of Signorelli (US 20140214547) in further view of Yopp (US 20160078512).

Regarding Claim 4, the combination of Stansell, Todeschini, Tsui, Schlosser, Fitzpatrick, and Signorelli teaches all the limitation of claim 1; and Stansell further teaches wherein the personal profile comprises: (i) a dietary restriction of the user, (ii) a meal plan set by the user, (iii) a diet that the user is on, (iv) a favorite snack, (v) a favorite seasonal fruit, (vii) a budget plan, (viii) a list of products purchased during a predefined time period, (ix) a favorite protein, (x) a preference for a specific discounted product, (xi) a list of frequently purchased products, and (xiii) a product rating preference set by the user (Paragraphs 0037-0039, 0097-0101, and 0105 teach attributes for filtering items can include ingredients, descriptions, price, origin, etc.; items can be filtered to select items made using recycled materials, item that are aluminum free, items containing no high-fructose corn syrup (HFCS), sugar-free, gluten free, or other attribute; in one example, the system filters items to highlight/select items conforming to a vegan diet; in other examples, a negative attribute for filtering (negative filter) includes an ingredient that is harmful to the user or unwanted by the user; the item data can include ingredients, brand name, nation of origin, state of origin, seasonality, price, coupons, discounts, rebates, promotions, organic certification, sugar content, fat content, gluten content, etc.; the item filter component identifies a set of high-interest items (i.e., favorites) and a set of low-interest items customized for a selected user based on the analysis; the set of high-interest items can include items in the same or similar brand-line as a selected item; thus, if a user selects a bottle of shampoo in brand “A”, the set of high-interest items can include brand-line items for brand “A”, such as brand “A” condition, hair spray, anti-frizz cream, etc.; the set of high-interest items can also reflect purchase patterns by a selected user; for example, if the user frequently purchases organic items, the set of high-interest items can include all organic varieties of items within the FOV of the user or the FOV of the user device 
However, the combination does not explicitly teach wherein the personal profile comprises: a personal shopper system linked by the user.
Yopp from same or similar field of endeavor teaches wherein the personal profile comprises: a personal shopper system linked by the user (Paragraphs 0023-0024 and 0028 teach an enterprise server stores enterprise application data and character personal shopping data; character personal shopping data stores information related to the characters as artificial intelligence information gathered about shoppers; an API module customer data access provides an access point to access and manage customer personal data, API module item data access provides an access point to access and manage item data, and API module store data access provides an access point to access and manage store data, such as store layout and design, available products and their details and location, and the placement of input cameras and sensors for the character personal shopper system; FIG. 3 can be executed by a shopper in a retail store using AR hardware, such as a smartphone, AR glasses, and the like; the shopper can execute a 
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Stansell, Todeschini, Tsui, Schlosser, Fitzpatrick, and Signorelli to incorporate the teachings of Yopp for the personal profile to comprises: a personal shopper system linked by the user.
There is motivation to combine Yopp into the combination of Stansell, Todeschini, Tsui, Schlosser, Fitzpatrick, and Signorelli because the personalized shopping assistant or “personal shopper” can be tailored to the needs of the shopper. For example, a store carrying children's goods can present a personal shopper princess character for use by a young girl that is interested in princess related items. Girls interested in planes or trucks could likewise have a personalized character aligned to those interests, such as a personified cartoon truck, plane, or car character. The knowledge gained by the system for a particular store can be shared by other stores, thereby increasing the knowledge of the entire system (Yopp Paragraph 0012).

Regarding Claim 5, the combination of Stansell, Todeschini, Tsui, Schlosser, Fitzpatrick, and Signorelli all the limitation of claim 1; and Stansell wherein the one or more profile-relevant in-store customer comments and/or reviews are in-store customer comments and/or reviews corresponding to the plurality of products meeting the following criteria: (i) previously purchased products, (ii) products related to a meal plan set by the user, (iii) products comporting with a dietary restriction of the user, (iv) products allowed under a diet the user is on, (v) products related to a favorite snack of the user, (vi) products related to a favorite seasonal fruit of the user, (vii) products related to a favorite protein of the user, (viii) discounted products or specials on products specified by the user, (ix) products related to frequently purchased products by the user, and (xi) products meeting a threshold product rating set by the user (Paragraphs 0124, 0037-0039, 0097-0101, and 0105 teach feedback can include item review feedback, feedback associated with arrangement of items on a display, and/or feedback associated with accuracy of customized item filtering; if the system filters items to identify high-interest items the user does prefer and filters items the user is uninterested in viewing, the feedback can be good/indicating accurate filtering; attributes for filtering items can include ingredients, descriptions, price, origin, etc.; items can be filtered to select items made using recycled materials, item that are aluminum free, items containing no high-fructose corn syrup (HFCS), sugar-free, gluten free, or other attribute; in one example, the system filters items to highlight/select items conforming to a vegan diet; in other examples, a negative attribute for filtering (negative filter) includes an ingredient that is harmful to the user or unwanted by the user; the item data can include ingredients, brand name, nation of origin, state of origin, seasonality, price, coupons, discounts, rebates, 
However, the combination does not explicitly teach wherein the one or more profile-relevant in-store customer comments and/or reviews are in-store customer comments and/or reviews corresponding to the plurality of products meeting the following criteria: (x) products recommended by a personal shopper system associated with the user.
wherein the one or more profile-relevant in-store customer comments and/or reviews are in-store customer comments and/or reviews corresponding to the plurality of products meeting the following criteria: (x) products recommended by a personal shopper system associated with the user (Paragraphs 0043 and 0028 teach a shopper can share an item with another linked shopper and the linked shopper's character personal shopper can comment on the item to the first shopper's linked character personal shopper; shoppers can share their perspective and voice to other linked shoppers on request; for example, a shopper can post a comment about a shared item to all linked shoppers or particular shoppers; FIG. 3 can be executed by a shopper in a retail store using AR hardware, such as a smartphone, AR glasses, and the like; the shopper can execute a program on the hardware to request shopping assistance in the retail store; the program can generate a character-based personal shopping assistant; the character image can be animated when the character speaks so that the character's mouth appears to move approximately according to the words being “spoken;” the shopper can interact with the character in the store to request assistance from the character).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Stansell, Todeschini, Tsui, Schlosser, Fitzpatrick, and Signorelli to incorporate the teachings of Yopp for the one or more profile-relevant in-store customer comments and/or reviews to be in-store customer comments and/or reviews corresponding to the plurality of products meeting the following criteria.


Claim 7 is unpatentable over Stansell (US 20190244436) in view of Todeschini (US 20160189288) in further view of Tsui (US 20170116596) in further view of Schlosser (US 10,482,664 B1) in further view of Fitzpatrick (US 20190000382) in further view of Signorelli (US 20140214547) in further view of Carrick (US 20100109844).

Regarding Claim 7, the combination of Stansell, Todeschini, Tsui, Schlosser, Fitzpatrick, and Signorelli teaches all the limitations of claim 1 above; however, the combination does not explicitly teach wherein the one or more RFID signals from one or more RFID tags and/or one or more NFC signals from one or more NFC tags are amplified by a signal amplifier.
wherein the one or more RFID signals from one or more RFID tags and/or one or more NFC signals from one or more NFC tags are amplified by a signal amplifier (Paragraph 0049 teaches the RFID tags can be passive backscatter tags comprising an RFID chip which harvests some of the signal energy broadcasted from the tag reader for on-board processing, and reflects, retransmits, or scatters back remaining electromagnetic energy; the tags can include on-board power sources, which may be used to power signal detection electronics, e.g., signal amplifiers, and signal processing electronics).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Stansell, Todeschini, Tsui, Schlosser, Fitzpatrick, and Signorelli to incorporate the teachings of Carrick for the RFID reader to be a passive ultra-high frequency (UHF) RFID reader.
There is motivation to combine Carrick into the combination of Stansell, Todeschini, Tsui, Schlosser, Fitzpatrick, and Signorelli because the amplifier may transmit a signal from a tag to a tag reader that is farther away (Carrick Paragraph 0049).

Claim 12 is unpatentable over Stansell (US 20190244436) in view of Todeschini (US 20160189288) in further view of Tsui (US 20170116596) in further view of Schlosser (US 10,482,664 B1) in further view of Fitzpatrick (US 20190000382) in further view of Signorelli (US 20140214547) in further view of in 

Regarding Claim 12, the combination of Stansell, Todeschini, Tsui, Schlosser, Fitzpatrick, and Signorelli teaches all the limitations of claim 1 above; however the combination does not explicitly teach receive the encrypted data from the contactless card; transmit (i) a merchant identifier of a merchant, (ii) a transaction identifier, and (iii) the encrypted data to an authentication server, the authentication server to verify the encrypted data by decrypting the encrypted data based at least in part on the private key and the counter value for the contactless card stored in a memory of the authentication server; generate, by a virtual account number server based on the verification of the encrypted data, a virtual account number.
Hammad from same or similar field of endeavor teaches receive the encrypted data from the contactless card (Paragraphs 0042-0043 teach a user's mobile device such as a mobile phone may operate as an NFC reader and perform the features otherwise performed herein by a merchant point-of-sale reader; in so doing, the user mobile device may then perform out of band communications with the EAE server to retrieve and/or calculate information that is not available or not readable from the user's payment card; in so doing, the mobile phone or device may act as a proxy for a secure element on a card and may in fact assert itself as a contactless card to a merchant point-of-sale reader device; a secure key that is not readable directly by a reader but yet is contained on the card, e.g., a key accessible by the card but not readable by a reader, may allow a transmit (i) a merchant identifier of a merchant, (ii) a transaction identifier, and (iii) the encrypted data to an authentication server, the authentication server to verify the encrypted data by decrypting the encrypted data based at least in part on the private key and the counter value for the contactless card stored in a memory of the authentication server (Paragraph 0046 teaches a purchase execution request may be sent to merchant server containing information substantially similar to the purchase initiation input, the purchase execution request may additionally contain data stored on a user's mobile device (e.g., contact information, preference information, and/or the like); merchant server may retrieve a certificate issued by an EAE server and a transaction bounding token request may then be generated, e.g., and a transaction bounding token request may be submitted to EAE server); generate, by a virtual account number server based on the verification of the encrypted data, a virtual account number (Paragraph 0047 teaches EAE server may receive a transaction bounding token request and generate a time-limited, session specific transaction bounding token); transmit, by the virtual account number server, the merchant identifier, the transaction identifier, the virtual account number, and an expiration date associated with the virtual account number, to a merchant server associated with the merchant (Paragraphs 0047-0048 teach the bounding token may be transmitted to a merchant server (or, in one embodiment, a user device) for use in submitting a transaction authorization request; a transaction bounding token response containing the generated bounding token may be sent to the merchant, e.g., a transaction bounding token response, wherein the transaction bounding token includes </certificate> </auth> <bounded_token> <token_bounded_to> <merchant value> <consumer_id value> <session_id value> <transaction amount> <payment_account> <card_num value> <exp_date value>); and process, by the merchant server, the transaction using the transaction identifier, the virtual account number, and the expiration date (Paragraphs 0049-0050 teach the merchant may then extract the bounded token for use in submitting the transaction authorization; the token may be only suitable for authorizing a transaction for a certain length of time, for a certain user, for a certain amount, for certain purchase products, and/or the like; merchant server may submit a transaction authorization request containing the bounded token, e.g., a bounded token transaction authorization request; EAE server may generate a bounded token transaction authorization response, communicating a transaction status (e.g., approved, declined, and/or the like) to the merchant server).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Stansell, Todeschini, Tsui, Schlosser, Fitzpatrick, and Signorelli to incorporate the teachings of Hammad to receive encrypted data generated by the 
There is motivation to combine Hammad into the combination of Stansell, Todeschini, Tsui, Schlosser, Fitzpatrick, and Signorelli because the user may desire to communicate their payment account information to the merchant without allowing the merchant to recharge the payment account at will (Hammad Paragraph 0039).
However, the combination of Stansell, Todeschini, Tsui, Schlosser, Fitzpatrick, Signorelli, and Hammad does not explicitly teach wherein the encrypted data is generated by the contactless card based at least in part on a private key and a counter value for the contactless card stored in a memory of the contactless card.
Ecker from same or similar field of endeavor teaches wherein the encrypted data is generated by the contactless card based at least in part on a private key and a counter value for the contactless card stored in a memory of the contactless card (Paragraphs 0035-0036 teach the payment card stores a primary account number that is uniquely associated with the payment card by the card issuer, and may also store a respective cryptographic master key; 
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Stansell, Todeschini, Tsui, Schlosser, Fitzpatrick, Signorelli, and Hammad to incorporate the teachings of Ecker for the encrypted data to be generated by the contactless card based at least in part on a private key and a counter value for the contactless card stored in a memory of the contactless card.
There is motivation to combine Ecker into the combination of Stansell, Todeschini, Tsui, Schlosser, Fitzpatrick, Signorelli, and Hammad because the base invention is improved because the payment card may be implemented as a plastic smartcard, chip card or integrated circuit card that includes a built-in micro-controller and a protected memory, which improves security. The micro-controller and protected memory may together provide a secure self-contained computing environment for running cryptographic (e.g. data encryption standard (DES), triple-DES, advanced encryption standard (AES)) algorithms (Ecker Paragraph 0033).
However, the combination of Stansell, Todeschini, Tsui, Schlosser, Fitzpatrick, Signorelli, Hammad, and Ecker does not explicitly teach transmit, by the virtual account number server a card verification value (CVV) associated with the virtual account number to a merchant server associated with the merchant; and process, by the merchant server, the transaction using the CVV.
Weinstein from same or similar field of endeavor teaches transmit, by the virtual account number server, a card verification value (CVV) associated with the virtual account number to a merchant server associated with the merchant (Paragraph 0033 teaches the applicable applet transmits the unique secure token to the payment processing service provider, along with addition information (such as CVV) sufficient to enable the secure token to be interpreted and/or recreated and/or paired with a valid card on file and/or user account by the payment processing server and/or an issuer server associated with an issuing bank; thus, the payment processing service provider in effect acts as the equivalent of a contactless payment reader at a merchant, such as those used for NFC transactions); and process, by the merchant server, the transaction using the CVV (Paragraph 0033 teaches the issuer bank can then use the full payment card data, which was provided from the consumer's secure element, to determine if the card data is valid using the same fraud mitigation measures used when contactless payment purchases are made at physical merchants).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Stansell, Todeschini, Tsui, Schlosser, Fitzpatrick, Signorelli, Hammad, and Ecker to incorporate the teachings of Weinstein to transmit, by the virtual account number server a card verification value (CVV) associated with the virtual account number to a merchant server associated with the merchant; and process, by the merchant server, the transaction using the CVV.


Claim 14 is unpatentable over Stansell (US 20190244436) in view of Todeschini (US 20160189288) in further view of Tsui (US 20170116596) in further view of Schlosser (US 10,482,664 B1) in further view of Fitzpatrick (US 20190000382) in further view of Signorelli (US 20140214547) in further view of Greenberger (US 20190156402).

Regarding Claim 14, the combination of Stansell, Todeschini, Tsui, Schlosser, Fitzpatrick, and Signorelli teaches all the limitations of claim 1 above; however, the combination does not explicitly wherein the web-based information further comprises: (i) web reviews, (ii) specification sheets, and (iii) web ratings.
Greenberger further teaches wherein the web-based information further comprises: (i) web reviews, (ii) specification sheets, and (iii) web ratings (Paragraphs 0073 and 0028 teach product information that may be provided and displayed by the HUD module's GUI in accordance with the user's selection of product information to view may include the specifications of the object and reviews about the object by other users or purchasers; the reviews corresponding to the currently viewed object may be presented right on the GUI displayed by the display 
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Stansell, Todeschini, Tsui, Schlosser, Fitzpatrick, and Signorelli to incorporate the teachings of Greenberger for the web-based information to further comprise: (i) web reviews, (ii) specification sheets, and (iii) web ratings.
There is motivation to combine Greenberger into the combination of Stansell, Todeschini, Tsui, Schlosser, Fitzpatrick, and Signorelli because the reviews corresponding to the currently viewed object may be presented on the GUI displayed by the display device while simultaneously viewing the object in real time through the visual recognition system (Greenberger Paragraph 0073).

Claim 23 is unpatentable over Stansell (US 20190244436) in view of Todeschini (US 20160189288) in further view of Tsui (US 20170116596) in further view of Schlosser (US 10,482,664 B1) in further view of Fitzpatrick (US 20190000382) in further view of Signorelli (US 20140214547) in further view of Dottax (US 20210295308).

Regarding Claim 23, the combination of Stansell, Todeschini, Tsui, Schlosser, Fitzpatrick, and Signorelli teaches all the limitations of claim 1 above; however, the combination does not explicitly wherein the encrypted data comprises a message authentication code (MAC) cryptogram, wherein the one-tap authentication confirmation is further based on the authentication server verifying the MAC cryptogram, wherein the verification is based on the MAC cryptogram as a digital signature.
Dottax from same or similar field of endeavor teaches wherein the encrypted data comprises a message authentication code (MAC) cryptogram, wherein the one-tap authentication confirmation is further based on the authentication server verifying the MAC cryptogram, wherein the verification is based on the MAC cryptogram as a digital signature (Paragraphs 0083-0085 teach a time server computes a MAC which uses the message contents and the device-specific key as inputs, and sends a time message to a host device (i.e., mobile device); the application receives the time message and forwards it to the secure element of the card; the secure element determines if the time message is authentic; if the MAC computed by the card is the same as the MAC in the received message, the message contents (i.e. the time) is determined to be authentic; the secure element proceeds to compute the security code and sends the code to the application; the user provides the displayed code to the authorisation entity, which independently computes the security code; the security code received from the user is compared with the computed security code).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Stansell, Todeschini, Tsui, Schlosser, Fitzpatrick, and Signorelli to incorporate the teachings of Dottax for the encrypted data to comprise a message authentication code (MAC) cryptogram, wherein the one-tap authentication 
There is motivation to combine Dottax into the combination of Stansell, Todeschini, Tsui, Schlosser, Fitzpatrick, and Signorelli because the time server computes a MAC which uses the message contents and the device-specific key as inputs. The MAC is added to the message sent to the card. The MAC can allow the card to determine whether another party has tampered with the contents of the message. The method may only proceed to compute the dynamic security code at if the message containing the time is determined to be authentic. If the message containing the time is determined to not be authentic, the method does not compute the dynamic security code. The card may return an error message to the application for display on the display (Dottax Paragraphs 0083-0084).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Alapati et al. (US 20140310056) teaches methods, computer-readable media and apparatuses for providing additional information are disclosed. For example, a method receives from a device of a customer, an identification code identifying a product, obtains social media information regarding the customer from a social network, and provides the additional information to the device of the customer, wherein the additional information relates to the product, and wherein the additional information is based upon the social media information.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P.J./Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                          /JAY HUANG/Primary Examiner, Art Unit 3619